UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q xQUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010 ¨TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 333-150954 GLOBAL RISK MANAGEMENT & INVESTIGATIVE SOLUTIONS (Exact name of registrant as specified in its charter) Nevada 26-0674103 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2190 E. Pebble Road Suite 150 Las Vegas, Nevada89123 (Address of principal executive offices) (702) 798-0200 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨(Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesxNo ¨ The number of shares of Common Stock, $0.001 par value, outstanding on November 15, 2010, was 5,554,110. Table of Contents TABLE OF CONTENTS PART I. FINANCIAL INFORMATION Page Item 1. Financial Statements 2 Item 2. Plan of Operations 12 Item 3. Quantitative and Qualitative Disclosures About Market Risk 15 Item 4T. Controls and Procedures 15 PART II. OTHER INFORMATION Item 1. Ledgal Proceedings 16 Item1A. Risk Factors 16 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 16 Item 3. DefaultsUpon Senior Securities 16 Item 4. (Removed and Reserved) 16 Item 5. Other Information 17 Item 6. Exhibits 18 Signatures 19 Table of Contents PART I – FINANCIAL INFORMATION Item 1. Financial Statements Global Risk Management & Investigative Solutions (a Development Stage Company) Condensed Balance Sheets June 30, December 31, Assets (Audited) Current assets: Cash $ $ Accounts receivable Prepaid expenses Total current assets Total assets $ $ Liabilities and Stockholders’ Equity (Deficit) Current liabilities: Accounts payable $ $ Accrued expenses Accrued expenses – related party - Accrued compensation – related party - Total current liabilities Stockholders’ equity (deficit): Preferred stock, $0.001 par value, 10,000,000 shares authorized, no shares issued and outstanding - - Common stock, $0.001 par value, 100,000,000 shares authorized, 5,554,110 and 4,804,110 shares issued and outstanding as of June 30, 2010 and December 31, 2009, respectively Additional paid in capital (Deficit) accumulated during development stage ) ) Total stockholders’ equity (deficit) ) ) Total liabilities and stockholders’ equity (deficit) $ $ The accompanying notes are an integral part of the condensed financial statements. 2 Table of Contents Global Risk Management & Investigative Solutions (a Development Stage Company) Condensed Statements of Operations (Unaudited) The Three Months Ended The Six Months Ended (Inception) to June 30, June 30, June 30, Revenue $ Expenses Direct costs Direct costs – related party General and administrative expenses Professional fees - - Promotional and marketing - Executive compensation Total expenses Net operating (loss) Other income (expense): Gain on debt settlement - - - Interest expense (5
